Exhibit 10.9 Contract for Joint Operations, Purchase and Sale of Pollution – Free Pigs Supplied to Shenzhen Between Party A: Shenzhen Dexing Food Development Co., Ltd. And Party B: Jiangxi Yingtan Tianying Husbandry Group (Yingtan Huaxin Husbandry Co., Ltd.) In order to development pig production, support the base, ensure the supply, and seek the common development, and allow the citizens in Shenzhen to access to pollution – free meat, and on the basis of mutual benefit, joint operations of purchase and sale, and year – round cooperation, the following is hereby reached by both Party A and Party B through amicable negotiation with respect to supply of pollution – free pigs to Shenzhen: Article I. Quantity: Seven bases supplying to Shenzhen, under the jurisdiction of the Group, shall provide Party A with 200,000 pigs of a fine breed which satisfy the national pollution – free standard in 2010, and shall be also responsible for produce relevant certificates and vouchers. Specific delivery timeline and annual delivery quantity shall be further determined by both parties. Article II. Spec and quality: Party B must provide pigs which comply with national pollution – free hygiene standard. In the event that clenbuterol is detected by relevant department or any pig fails to satisfy the national hygiene standard, any and all consequences and losses shall be borne by Party B. Each pig shall weigh 100 – 120 kg. Article III: Place of delivery: All pig cultivation farms owned by Party B. Article IV: Pig price shall be based on protection against low price and limitation on high price: 1. For Party B’s pigs to be supplied to Shenzhen, the price shall be the lowest protection price, i.e. RMB 5.8 per 500g: Pig supply price of Party B shall not be less than RMB 5.8 per 500g. If the market price is less than RMB 5.8 per 500g, the lowest protection price shall be adopted; if the market price is more than RMB 5.8 per 500g, the market price shall be prevail. 2. For Party B’s pigs to be supplied to Shenzhen, the upper price limit is set at RMB 7.8 per 500g: Pig supply price of Party B shall not be more than RMB 7.8 per 500g. If the market price is more than RMB 7.8 per 500g, the upper price limit shall be adopted; if the market price is less than RMB 7.8 per 500g, the market price shall prevail. Article V: Transport and fright: It is Party A’s responsibility to arrange vehicle for transport and bear relevant expenses. Article VI: Terms of settlement: After receiving pigs and weighing, Party A shall pay the goods price in a timely manner in cash or via wire transfer. Article VII: Term of agreement: This agreement has a term of ONE year and shall become effective on February 1, 2010. Article VIII: This agreement is made in duplicate, each party holding ONE. For any matters not mentioned herein, a supplementary agreement may be entered into by both parties. Such supplementary agreement shall be equally binding as this agreement. Party A: Shenzhen Dexing Food Development Co., Ltd. Authorized representative: Luo Yingmin Cell number: 13802588788 Company address: Rm 501, Building No.2, Qingshuihe Meat Product Factory, Shenzhen Tel: 0755 – 22316732 Fax: 0755 – 22314821 Party B: Jiangxi Yingtan Huaxin Livestock Co., Ltd. Authorized representative: Pan Gongshu Cell number: 13307013339 Company address: 88 Gui Hua Yuan, Guan Jin Cheng, Yujiang County Tel: 0701 – 5680890 Fax: 0701 - 5680891 Contract between Party A: Shenzhen Dexing Food Development Co., Ltd. and Party B: Jiangxi Yingtan Tianying Husbandry Group In order to better carry through national food safety work and ensure supply the citizens in Shenzhen with pollution – free meat, the following agreement is hereby reached through amicable negotiation by both Party A and Party B with respect to joint operations and cooperation for the purpose of providing Shenzhen with pollution – free pigs: Article 1 Quantity: Party B shall provide Party A with 50,000 pigs of a fine breed, which are cultivated at its own pig farm and meet national pollution – free standard, on a monthly basis and be responsible for producing relevant certificates and vouchers. Specific delivery timeline and annual delivery quantity per vehicle shall be further determined by both parties. Accumulative delivery quantity each year shall not be less than 600,000. Article 2 Spec & quality: Party B must supply pigs which comply with national pollution – free hygiene standard. In the event that clenbuterol is detected by relevant department or any pig fails to satisfy the national hygiene standard, any and all consequences and losses shall be borne by Party B. Each pig shall weigh about 100 kg. Article 3 Place of delivery: Designated pig slaughter base of Shenzhen Dexing Company. Article 4 Price: The price shall be determined by both parties through mutual negotiation based on the market price. The minimum supply price shall not be less than RMB 10.6 per kg. Article 5 Transport & fees: It is the responsibility of Party B to arrange vehicles for transport purpose and relevant fees shall be borne by Party B. Article 6 Terms of settlement: Party A shall pre-pay RMB 5,000,000 to Party B for capital turnover within five business days upon execution and effectiveness of the contract. Thereafter, every time Party A receives and weighs pigs, Party A shall pay the goods price in a timely manner in cash or via wire transfer. Article 7 Bonus and punitive measures: If Party B successfully accomplishes the yearly supply task, Party A shall give a bonus to Party B at RMB 10 per pig. Article 8 Term of contract: This contract has a term of three year and comes into effect on March 24, 2009. Article 9 This contract is made in duplicate, Party A and Party B holding ONE each. In case of any matters not mentioned herein, a supplementary agreement may be entered into. Such supplementary agreement is equally binding as this contract. Party A: Shenzhen Dexing Food Development Co., Ltd. Authorized representative: Cell number: 13802588788 Company address: Rm 501, Building No.2, Qingshuihe Meat Production Factory, Shenzhen Tel: 0755 – 22316732 FaxL 0755 – 22314821 Bank name: Bank of China Yujiang Sub-branch Yudiao Business Office A/C No.: 742862180968091001 Party B: Jiangxi Yingtan Tianying Husbandry Group Authorized representative: Pan Luping Cell number: 13507013339 Company address: 88 Gui Hua Yuan, Guan Jin Cheng, Yujiang County Tel: 0701 – 5680890 Fax: 0701 - 5680891 Bank name: Industrial and Commercial Bank of China Shenzhen Luohu Sub-branch A/C No.: 4000020409200121070
